START, C. J.
(dissenting in part).
I concur in the conclusion of a majority of the court that the appellant, upon renouncing the will and electing to take under the statute, became the owner of an undivided one-third, and no more, of all lands, other than the homestead, of which the deceased died seised. But I dissent from the conclusion that the probate court had jurisdiction to order a sale of the whole of the interest of the appellant in such lands.
The appellant became the owner in fee of his undivided interest in the lands, subject only, in its just proportion with the other real estate, to the payment of the debts of the deceased which are not paid from the personal estate. His interest cannot be sold to pay legacies. Such debts amount to only $93.38, and there are three separate parcels of land, viz., a brick block, and the land on which it stands, of the value of $4,-500, mortgaged for $1,500; a two-story dwelling house, and the lots on which it is located, of the value of $3,000, mortgaged for $800; an unincumbered vacant lot, of the value of $350. There is nothing in the record to justify the conclusion that the lot would not sell for enough to pay the debts and the expenses of administration. If, then, the lot were sold for enough to pay the debts, the administrator would have, no claim on the appellant’s interest in the other two parcels of land. This case, then, in its last analysis, is governed by the same rule as would be a case where A. and B. are tenants in common of two separate parcels of land, each owning an undivided one-half, actual partition of which cannot be equitably made. B. dies, and it is necessary to sell his interest in the land to pay legacies, and it will bring a better price if A.’s interest is sold with it. Would the probate court in such a case have jurisdiction to order, in legal effect, a partition of the real estate *497by a sale of the whole thereof, including A.’s interest therein? It would seem to me not, for the probate court has and can have no general jurisdiction in regard to partition of real estate. And, further, that the mere fact that an undivided interest in land which the probate court has jurisdiction to order sold will sell for a better price if the interest of a s'tranger is sold with it, cannot give the court jurisdiction to order the whole interest sold, and the proceeds thereof divided pro rata.
It is not clear that Laws 1901, p. 91, c. 89, relied on by the defendants, purports to authorize the order made in this case; but, if it does, I am of the opinion that it is unconstitutional, in so far as it attempts to confer jurisdiction on the probate court to order the sale of the interest of a stranger. Hurley v. Hamilton, 37 Minn. 160, 33 N. W. 912.